Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1-7, 26-34 are pending.  

See Interview Summary 01/27/2022 and papers filed 1/25/2022.  

A search for concepts of narcolepsy with cataplexy and reboxetine as per instant base claim or a patent search for the concepts of patients having narcolepsy with cataplexy and noradrenaline reuptake inhibition (the known biochemical property of reboxetine) returns no prior art hit.   Approved terminal disclaimers are reflective of closest prior art.  


Claims 1-7, 26-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625